                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                         Case No. 15-20061-04-JAR

 VALERIE GREENLEE,

                 Defendant.


                                   MEMORANDUM AND ORDER

       On December 19, 2016, Defendant Valerie Greenlee pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute more than 50 grams of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and 18 U.S.C.

§ 2.1 On September 12, 2017, this Court sentenced Defendant to 34 months’ imprisonment.2 At

Defendant’s request, the Court recommended she be considered for designation to a facility as

close as possible to the Kansas City area to facilitate family visits; and that she be considered for

participation in the Residential Drug Abuse Program (“RDAP”) while incarcerated.3

       This matter is now before the Court on Defendant’s pro se Motion for Recommendation

to the Bureau of Prisons (“BOP”), requesting the Court make a recommendation to include the

Second Chance Act so that Defendant can receive a nine-to-twelve-month placement in a

residential re-entry center (“RRC”) at the conclusion of her sentence currently set for April 2020

(Doc. 274). The Court construes this as a motion to amend the judgment or, in the alternative,




       1
           Docs. 124, 125.
       2
           Doc. 218.
       3
           Id.




                                                  1
for a supplemental recommendation by the Court made outside of the judgment concerning RRC

placement.4 As explained below, Defendant’s motion is denied.

        First, the Court has no authority or basis to amend the judgment. “A district court does

not have inherent authority to modify a previously imposed sentence; it may do so only pursuant

to statutory authorization.”5 As the Tenth Circuit explained:

                    A district court is authorized to modify a Defendant’s sentence only
                    in specified instances where Congress has expressly granted the
                    court jurisdiction to do so. Section 3582(c) of Title 18 of the United
                    States Code provides three avenues through which the court may
                    “modify a term of imprisonment once it has been imposed.” A court
                    may modify a sentence: (1) in certain circumstances “upon motion
                    of the Director of the Bureau of Prisons”, (2) “to the extent otherwise
                    expressly permitted by statute or by Rule 35 of the Federal Rules of
                    Criminal Procedure”, or (3) “upon motion of the defendant or the
                    Director of the Bureau of Prisons,” or on the court’s own motion in
                    cases where the applicable sentencing range “has subsequently been
                    lowered by the Sentencing Commission.”6

If a defendant’s argument does not fit within one of these three limited avenues under

§ 3582(c), the Court is without jurisdiction to consider the request.7 None of the avenues set

forth above apply to this case.

        Second, the Court declines to exercise its discretion to make a supplemental

recommendation outside the judgment concerning RRC placement. The Court previously made



        4
          See United States v. McMillon, No. 15-40064-05-DDC, 2017 WL 5904052, at *1 (D. Kan. Nov. 30, 2017)
(construing defendant’s motion for recommendation concerning length of residential re-entry center, halfway house,
or home confinement placement time as a motion to amend the judgment, or, in the alternative, for a supplemental
recommendation by the court made outside of the judgment concerning RRC or halfway house placement because
the court already had made recommendations regarding defendant’s prison placement, but made no recommendation
about RRC or halfway house placement); United States v. Grant, No. 14-CR-296-FL-1, 2017 WL 2799851, at *1
(E.D.N.C. June 28, 2017) (same).
        5
            United States v. Mendoza, 118 F.3d 707, 709 (10th Cir. 1997).
        6
         United States v. Blackwell, 81 F.3d 945, 947–48 (10th Cir. 1996) (citations and footnote omitted).
Congress twice amended 18 U.S.C. § 3582, in 1996 and 2004; neither of these amendments substantively affects the
Tenth Circuit’s analysis.
        7
            United States v. Smartt, 129 F.3d 539, 541 (10th Cir. 1997).




                                                           2
its recommendations at sentencing based on Defendant’s circumstances. Defendant offers

mitigating circumstances for the Court’s consideration—she has a two-year old granddaughter

with major health issues who is in the custody of Child Protective Services, she would like to

obtain custody of the child, she has been taking classes while incarcerated, and she hopes to earn

a degree in counseling upon her release. While the Court commends Defendant for her desire to

raise her granddaughter, her participation in these programs, and her career goals upon release,

these factors do not warrant a supplemental recommendation to the BOP.8 Even if the Court

were inclined to make the requested recommendation, however, it would not be binding on the

BOP,9 which has its own policies that will identify whether Defendant is eligible for RRC

placement.10 Accordingly, the Court does not have the authority to amend or supplement its

recommendation to the BOP as requested, and Defendant’s motion must be denied.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Recommendation to the Bureau of Prisons (Doc. 274) is denied.

        IT IS SO ORDERED.


        Dated: November 1, 2018
                                                      S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




         8
           See McMillon, 2017 WL 5904052, at *2 (declining to make supplemental RRC recommendations based on
defendant’s participation in prison sports program and RDAP); Grant, 2017 WL 2799851, at *1 (declining to make
supplemental RRC recommendation because the court carefully considered multiple factors bearing on defendant’s
incarceration at sentencing).
         9
           See 18 U.S.C. § 3621(b) (“Any order, recommendation, or request by a sentencing court that a convicted
person serve a term of imprisonment in a community corrections facility shall have no binding effect on the
authority of the Bureau under this section to determine or change the place of imprisonment of that person.”).
          10
             See U.S. Dep’t of Justice, Fed. Bureau of Prisons, Program Statement 7310.04, Cmty. Corr. Ctr. (CCC)
Utilization and Transfer Procedures (1998).




                                                         3
